 In the Matter of THE OSGOOD COMPANYandINTERNATIONALASSOCIATION OF MACHINISTSCase No. R-314.-Decided December 2, 1937Machinery Manufacttcring Industry-Investigation of Representatives:con-troversy concerning representation of employees:refusal by employer to recog-nize union as exclusive bargaining agent until certified byBoard-Unit Appro-priate for Collective Bargaining:employees on hourly rate basis;production,and maintenance employees;community of interest;no controversy as to-Representatives:proof of choice:membership inunion-Certification of Repre-sentatives:upon proof of majority representation.Mr. Max W. Johnstone,for the Board.Mr. John J. Murphy,of Cleveland, Ohio, for the Union.Mr. Herbert Fuchs,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THECASEOn June 28, 1937, International Association of Machinists, hereincalled the Union, filed with the Regional Director for the EighthRegion (Cleveland, Ohio) a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Osgood Company, Marion, Ohio, herein called the Company, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act, 49 Stat_449, herein called the Act.On September 11, 1937, the NationalLabor Relations Board, herein called the Board, acting pursuant to.Section 9 (c) of the Act, and Article III, Section 3, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended,.ordered an investigation and authorized the Regional Director to,conduct it and to provide for an appropriate hearing upon due notice.On September 15, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to the notice a hearing was held on September23, 1937, at Marion, Ohio, before Charles Bayly, the TrialExaminerduly designated by the Board. The Board was represented by coun-sel and the Union was represented by a Grand Lodge representative.The Board and the Union participated in thehearing.The Com-pany was not represented by counsel at the hearing.Full oppor-0312 DECISIONS AND ORDERS313tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.No objections to the introduction of evidence and no exceptions torulings of the Trial Examiner were made at the hearing.Upon the entire record,in the case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE COMPANYThe Company is an Ohio corporation with its principalplace ofbusinessatMarion, Ohio. It is engaged in manufacturing and sell-ing power shovels, excavating machinery, and road rollers, and injobbing iron and steel castings.The Company's manufacturingplant is located at Marion, Ohio, a branchsales officeat Philadelphia,Pennsylvania, and a warehouseand sales officeat Ridgefield, NewJersey.The Company ranks among the larger concerns in theindustry.The Company owns no transportation facilitiesor sources of rawmaterials.Between 50 and 75 per cent of its raw materials come tothe plant by rail and truck lines from points outside Ohio, notablyfrom Illinois,Wisconsin, Pennsylvania, and California.Distributors and commission agents sell the Company's productsin severalstates, including California, New Mexico, Colorado, Mis-souri, New York, Pennsylvania, Alabama, Georgia, Michigan, WestVirginia, Indiana, and Nebraska. In 1936, the Company's sales to-talled about $1,500,000.Between 85 and 90 per cent of itssales aremade to customers outside the State of Ohio. The Company usuallysends an instructor to deliver and put into operation a machine thathas been sold.The products of the Company are used in a number of industries,including coal mining, contracting, highway construction, and earth-works.The attorney for the Board introduced in evidence a stipula-tion signed by the president and the secretary of the Companywherein the Company admits that it is engaged in interstatecommerce.H. THE UNIONInternational Association of Machinists, Local No. 1281, is a labororganization.It was formed among the production and maintenanceemployees of the Company's plant on April 29, 1937, and is affiliatedwith the American Federation of Labor.No other labor organiza-tion exists at the Company's plant.III.THE QUESTION CONCERNING REPRESENTATIONOn June 10, 1937, the Union soughtrecognitionby the Company.Negotiations have been underway sincethat time but the Company 314NATIONAL LABOR RELATIONS BOARDrefuses to recognize the Union as exclusive bargaining agent unlessand until the Union is certified as such by formal order of the Board.We find that a question has arisen concerning the representation ofemployees of the Company.IV.THE EFFECT OF TILE- QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning- representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union contends that all hourly rate employees at the Com-pany's Marion plant, exclusive of employees in the main office, thefoundries, and the filling station, constitute an appropriate unit forcollective bargaining.These employees form the production andmaintenance crews.They have a common interest in rates of wagesand working conditions, and comprise an integrated group withinthe plant. In the stipulation introduced in evidence by theBoard'sattorney the Company admits the appropriateness of the proposedunit.We find that the employees of the Company at its Marion plant,paid upon an hourly basis, excluding employees of the main office,the foundries, and the filling station, constitute a unit appropriatefor the purposes of collective bargaining and that said unit willinsure to employees of the Company the full benefit of their rightto self-organization and to collective bargaining and otherwise effec-tuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe bargaining unit above determined includes 211 employees.The president of the Union, testifying from its membership records,stated that the Union has 159 members and that all of its membersare employees of the Company in the unit found appropriate above.The Trial Examiner permitted the withdrawal of the membershiprecords and the substitution in evidence of a typewritten list of thenames of union members. The list in evidence' contains 161 names.Nothing in the record raises a doubt as to the clear membershipmajority established by the evidence introduced on behalf of theUnion.1Board's Exhibit No. 8. DECISIONS AND ORDERS315We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purpose of collective bargaining. It is, therefore, theexclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Osgood Company, Marion, Ohio,within the meaning of Section 9 (c) and Section 2 (6) and (7) ofthe National Labor Relations Act.2.The employees of The Osgood Company at its Marion, Ohio,plant,who are paid by the hour, excluding employees of the mainoffice, the foundries, and the filling station, constitute a unit appro-priate for the purposes of collective bargaining, within the meaningof Section 9 (b) of the National Labor Relations Act.3.International Association of Machinists, Local No. 1281, is theexclusive representative of all the employees in such unit for thepurpose of collective bargaining, 'within the meaning of Section 9(a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY CERTIFIED that International Association of Machinists,Local No. 1281, has been designated and selected by a majority ofthe employees of The Osgood Company, Marion, Ohio, at its Marionplant, who are paid by the hour excluding employees of the mainoffice, the foundries, and the filling station, as their representativefor the purposes of collective bargaining and that, pursuant to theprovisions of Section 9 (a) of the Act, International Association ofMachinists, Local No. 1281, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect torates of pay, wages, hours of employment, and other conditions ofemployment.